Citation Nr: 1704894	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

S. Becker, Counsel










INTRODUCTION

The Veteran served in the Army Reserve from sometime in 1981 to April 1993.  This included periods of active duty for training (ACDUTRA) service, one of which was from July 1981 to December 1981, and inactive duty for training (INACDUTRA) service.  It also included active duty service from December 1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Service connection for left ear sensorineural hearing loss was denied therein.  The Veteran appealed this determination.  In May 2016, the Board remanded this matter for additional development.  Review of the claims file at this time reveals that adjudication still cannot proceed.  Unfortunately, the Board must REMAND this matter again.


REMAND

Although the further delay entailed by a second remand is regrettable, Board adjudication of the Veteran's claim for service connection for left ear hearing loss now would be premature.  Undertaking additional development prior thereto is the only way to ensure that he is afforded every possible consideration as required.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit sought.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody such as VA treatment records, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).  Here, VA treatment records dated into April 2016, some of which are pertinent in that they concern the Veteran's hearing, are available.  Others dated more recently may exist.  A request or requests for them must be made.  The Veteran and his representative, if any, further must be notified if the request(s) is/are unsuccessful.  

II.  Medical Opinion

If VA obtains a medical opinion for a service connection claim, the duty to assist requires that it be adequate so that adjudication will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's entire history thus must be considered, factual premises must be accurate, and there must be a clearly and fully articulated supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  At least substantial compliance with remand directives crafted to ensure adequacy finally is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the current appeal, a VA medical opinion concerning the Veteran's left ear hearing loss was rendered in June 2016, as directed by the Board's previous remand.  Unfortunately, it is inadequate.  The examiner concluded that the Veteran's preexisting left ear hearing loss was not aggravated by his service.  Essentially, no change in the severity of this condition then was found.  This is an inaccurate factual premise.  The Veteran's left ear hearing loss indeed was characterized in the opinion as moderate to severe based on his June 1981 entrance examination but characterized as severe based on those in December 1990 near his separation from active duty service.  As noted previously, most thresholds showed a change for the worse when comparing examinations over time (June 1981, January 1985, and December 1990 only, since that from April 1989 appears erroneous).  This matter was not discussed, notwithstanding the directive that any shifts be classified as significant or not significant.  

Similarly, the rest of the rationale also was not clearly and fully articulated.  A few sentences, rather than providing any explanation as to how the conclusion reached was made, were simply copied from the December 2009 rating decision.  One of these contains another inaccurate factual premise.  It sets forth that no acoustic trauma during service was found.  However, the previous remand conceded noise exposure on the firing range.  Another sentence set forth that the Veteran's left ear hearing loss "highly probably" deteriorated to its present profound characterization entirely after service.  How this can be if there was no deterioration during his service was not discussed.  There indeed was no mention of the normally expected course of his condition given its inherent character.  Arrangements, in sum, must be made for a supplemental VA medical opinion given the aforementioned.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his hearing, dated from April 2016 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative, if any, of any lack of success regarding the aforementioned.  

2.  Then, arrange for the audiologist who examined the Veteran in June 2016 or, if unavailable, another audiologist, to render a supplemental opinion concerning the Veteran's left ear hearing loss.  This audiologist shall review the claims file to include this remand, documenting such in a report to be placed therein.  The audiologist next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) as to the following:

a)  Did the Veteran's preexisting left ear hearing loss increase in severity (permanently worsen) during his service, whether a period of ACDUTRA, INACDUTRA, or active duty?  Discuss whether or not he had any threshold shifts (note that the Board has identified changes for the worse in most thresholds) and explain why they are, or are not, significant in answering this question.  

b) If the Veteran's preexisting left ear hearing loss increased in severity during his ACDUTRA, INACDUTRA, or active duty service, was that increase due to natural progression or some other cause to include his conceded noise exposure on the firing range?  Discuss whether or not the increase was that normally to be expected given the inherent character of his hearing loss in answering this question.  

A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in the report for each opinion.  Finally, a copy of, or at least a citation to, any medical literature referenced in the report shall be provided.

3.  Lastly, readjudicate the claim for service connection for left ear hearing loss.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative, if any.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised that he has the right to submit additional evidence and argument, whether himself or through a representative should he appoint one, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) indeed are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2016).

